United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2119
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Ari Jordan Sorto

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                           Submitted: December 2, 2020
                             Filed: December 7, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, WOLLMAN, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

    Ari Jordan Sorto appeals after he pleaded guilty to two counts of using a
communication facility in the commission of a felony drug offense, in violation of 21
U.S.C. §§ 841(a)(1), 843(b), 846, and the district court1 sentenced him to forty-eight
months in prison on each count, with the sentences to run consecutively. His counsel
has filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
imposition of consecutive prison terms.

        Because Sorto failed to object at sentencing to the imposition of consecutive
prison terms, we review for plain error. See United States v. Williams, 934 F.3d 804,
807 (8th Cir. 2019) (per curiam) (standard of review). After careful review of the
record, we conclude that the district court did not err, much less plainly err, in
ordering the sentences to run consecutively. The district court had the authority to
impose consecutive sentences after considering the 18 U.S.C. § 3553(a) factors, and
its statement that it considered all of the factors, and thorough discussion of some of
them, was more than adequate to demonstrate it sufficiently considered the factors
when imposing consecutive sentences. See 18 U.S.C. § 3584(a)-(b); United States
v. Poe, 764 F.3d 914, 916-17 (8th Cir. 2014). Furthermore, we are unpersuaded by
counsel’s argument that Sorto’s sentence created an unwarranted disparity when
compared to a co-defendant. See 18 U.S.C. § 3553(a)(6). Sorto was not similarly
situated to this co-defendant, for she negotiated an entirely different conviction, and
Sorto’s criminal history was admittedly different. “[D]isparate sentences among
dissimilar defendants are not unwarranted.” United States v. Fry, 792 F.3d 884, 893
(8th Cir. 2015); see United States v. Gaye, 902 F.3d 780, 791-92 (8th Cir. 2018).
Finally, we have independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), and have found no nonfrivolous issues for appeal.

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                     ______________________________



      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                         -2-